 In the Matter of BENDIX AVIATION CORPORATION, WAYNE DIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O. ,Case No. R-3665.-Decided April 9,1912Jurisdiction:airplane manufacturing industry.Investigation and Certification of Representatives:existence of question : refusaltoaccord petitioner recognition until certified by the Board ; electionnecessary.UnitAppropriate for Collective Bargaining:production and maintenance em-ployees, including indentured apprentices, and excluding clerical, supervisory,and certain other specified categories.Mr. Edwin-H. Cassels,of Chicago, Ill.,Mr. Marvin A. Heidt,ofSouth Bend, Ind., andMr. Fred J. Boland,ofWayne, Mich., for theCompany.Maurice SugarandN. L. Smokier, by Mr. N. L. Smokier,of De-troit,Mich., andMr. James E. Schnarrs,of Detroit, Mich., for theUnion.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 12, 1942, International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, herein called theUnion, filed with the Regional Director for the Seventh Region (De-troit,Michigan) a petition alleging that'a question affecting com-merce had arisen concerning the representation of employees ofBendix Aviation Corporation, Wayne Division,' Wayne, Michigan,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the National'The name of the Company appearing in the petition was amended to include "WayneDivision "40 N. L.R. B., No. 61.376 iBENDIX AVIATION CORPORATION377Labor Relations Act, 49 Stat. 449, herein called the Act.On March 12,1942, the National Labor Relations Board, herein called, the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On March 17, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on March 24, 1942,atDetroit,Michigan, before Max Rotenberg, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues wasafforded both parties.During the course of the hearing the TrialExaminer made various rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBendix Aviation Corporation, a Delaware corporation with itsprincipal office located in South Bend, Indiana, is engaged in the man-ufacture, distribution, and sale of airplane parts and accessories.The Company owns and operates 20 manufacturing plants locatedin various States of the United States, including the plant located inWayne, Michigan, which is involved herein.During the year endingDecember 31, 1941, the Company purchased for use and manufactureat itsWayne Division plant, such raw materials as aluminum, steel,brass, and chrome, valued in excess of $1,000,000, approximately 90percent of which was purchased from sources outside the State ofMichigan and shipped to the Company's Wayne Division in Wayne,Michigan.During this period the Company's Wayne Division man-ufactured finished products valued in excess of $2,500,000, approxi-mately 75 percent of which was shipped to points outside the StateofMichigan.Approximately 1,600 persons are employed at theWayne Division plant.The Company admits that it is engaged in commerce within themeaning of the Act.i 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDInternational Union, .United Automobile, Aircraft & AgriculturalImplementWorkers of America, is a labor organization affiliated-with the Congress of Industrial Organizations. It admits to mem-bership employees of the Company.-III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties stipulate that a question concerning representation has'arisen by reason of the Company's refusal to recognize the Unionuntil and unless the Union is certified by -the Board.A statement ofthe Regional Director introduced in evidence at the hearing indicatesthat the Union represents a substantial number of employees in theunit hereinafter found to be appropriate.2IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, :occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulate that the appropriate unit comprises all pro-duction and maintenance employees of the Company's Wayne Di-vision, "including group leaders, inspectors, receiving and shippingemployees, powerhouse employees, toolroom employes, and crib,at-tendants, truckers, stock-chasers, stockmen, and all other storeroomand stockroom employees-and excluding all office and clerical em-ployees, employees of sales, accounting, personnel, and industrialrelationsdepartments; superintendents, and ' assistant superin-tendents, general foremen, foremen, and assistant foremen, and allother employees acting in a supervisory capacity or having the rightto hire or discharge; time-study men, plant protection (which shallinclude fire patrol employees), chief engineers; and further exclud-ing all production estimating, and planning engineers, draftsmen,2 The statement shows that the Union submitted 1,023 official application-for-membershipcards ; 447 are dated between January 1, 1941, and January 1, 1942 ; 104 are dated betweenJanuary 1, 1942, and March 11, 1942; 472 are undated;942 cards appear to bear genuineoriginal signatures,of which 656 are the signatures of persons whose names are on theCompany's pay roll of February 22, 1942; 81 cards bear printed names. BE'NDIX AVIATION'' CORPORATION379.detailers,' chemists,metallurgists, timekeepers, cooperative students,indentured' apprentices, professional employees, who are receivingtraining, and kitchen and cafeteria employees." 3We are of theopinion, however, that indentured apprentices, who are learningelectrical, tool and die making, or other trades, should not be placedwithin the excluded categories.We shall accept the stipulation ofthe parties in all respects except that we shall include in the unit theindenture apprentices.We find, therefore, that all production and maintenance employees,including indentured apprentices, group leaders, inspectors, receivingand shipping employees, powerhouse employees, toolroom employees,and crib attendants, truckers; stock-chasers, stockmen, and all otherstoreroom and stockroom employees; and excluding all office andclerical employees, employees of sales, accounting, personnel, andindustrial relations departments; superintendents, and assistantsuperintendents, general foremen, foremen, and assistant foremen, andall other employees acting in a supervisory capacity or having theright to hire or discharge; time-study men, plant protection (whichshall include fire patrol employees), chief engineers; and furtherexcluding all production estimating, and planning engineers, drafts-men, detailers, chemists, metallurgists, timekeepers, cooperative stu-dents, professional employees,,who are receiving training, and kitchenand cafeteria employees, constitute a unit appropriate for the pur-poses of collective bargaining' and that said unit will insure to em-ployees,of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effectuate the-policies of-the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by-an election by secret ballot among theemployees within the appropriate unit who were employed by theCompany during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OFLAW1.A question affecting commerce has arisen concerning the repre.sentation of employees of Bendix Aviation Corporation, Wayne Di-The description of the bargaining unit contained in the petition was amended to readas above set forth,upon motion of counsel for the Union. 380 ' DECISIONSOF NATIONALLABOR RELATIONS BOARDvision,Wayne, Michigan,within the meaning of Section 9 (c) andSection 2(6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of Bendix Avia-tion Corporation,Wayne Division,Wayne, Michigan,including in-dentured apprentices,group leaders, inspectors,receiving and ship-ping employees,powerhouse, employees,toolroom employees, andcrib attendants,truckers,stock-chasers, stockmen,and all other store-room and stockroom employees; and excluding all office and clericalemployees,employees of sales, accounting,personnel,and industrialrelationsdepai,tments;superintendents,and j assistant superin-tendents,general foremen,foremen, and assistant foremen, and allother employees acting in a supervisory capacity or having the rightto hire or discharge;time-study men, plant protection(which shallinclude fire patrol employees), chief engineers;and further excludingallproduction estimating,and planning engineers,draftsmen, de-tailers,chemists,metallurgists,timekeepers,cooperative students,professional employees,who are receiving training,and kitchen andcafeteria employees,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b),of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Bendix Aviation Corporation,Wayne Division,Wayne, Michigan,an election by secret ballot shall be conducted assoon as possible but not later than thirty(30) days from the dateof this Direction of Election,under the direction and supervisionof the Regional Director for the Seventh Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticleIII, Section 9, of said Rulesand Regulations,among allproduction and maintenance employees of Bendix Aviation Cor-poration,Wayne Division,-Wayne, Michigan,who were employedby the Company during the pay-roll period immediately precedingthe date of this Direction,including indentured apprentices,groupleaders, inspectors, receiving and shipping employees,powerhouseemployees,toolrooin employees,and crib attendants,truckers,stock-chasers, stockmen,and all other storeroom and stockroom employees,and including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active military BENDIXAVIATIONCORPORATION381service or training of the United States, or temporarily laid off, butexcluding all office and clerical employees, employees of sales, ac-counting, personnel, and industrial relations departments; superin-tendents, and assistant superintendents, general foremen, foremen,and assistant foremen, and all other employees acting in' a super-visory capacity or having the right to hire or discharge; time-studymen, plant protection (which shall include' fire patrol employees),chief engineers; and further excluding all production estimating,and planning engineers, draftsmen, detailers, chemists, metallurgists,timekeepers, cooperative students, professional employees, who arereceiving training, and kitchen and cafeteria employees, and em-ployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by InternationalUnion,UnitedAutomobile,Aircraft& Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining.0 In the Matter of BENDI% AVIATION CORPORATION, WAYNE DIVISIONand'INTERNATIONAL UNION,,UNITED AUTOMOBILE, AIRCRAFT & AGRICIIL.TURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.fCase No. R-3665CERTIFICATION OF REPRESENTATIVESMay 11, 1943On April 9, 1942, the National Labor Relations- Board, . hereincalled ,the Board, issued a Decision and Direction of Election' --iiithe above-entitled proceeding.'Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on April 24, -1942,under the direction and supervision of the Regional Director for theSeventhRegion (Detroit,Michigan).On April 27, 1942, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport.No objections to the conduct of the ballot or to the ElectionReport have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list____________________________________ 1, 704Total ballots cast________________________________________1,608Total ballots challenged__________________________________3Total blank ballots____________________________________'__2Total void ballots________________________________________7Total valid votes counted________________________________1,596Votes cast for International Union, United Automobile,Aircraft & Agricultural Implement Workers of America,affiliatedwith the C. I. 0___________------------------------------1,227Votes castagainstInternational Union, United Automobile,Aircraft & AgriculturalImplementWorkers of America,affiliatedwith the C.I.0______________________________369By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,140 N. L.R. B. 37640 N L. R. B., No 61a.382 BENDIXAVIATION CORPORATION383IT IS HEREBY CERTIFIED that International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, affili-ated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of all production and maintenanceemployees of Bendix Aviation Corporation, Wayne Division, Wayne,Michigan, including indentured apprentices, group leaders, inspec-tors, receiving and shipping employees, powerhouse employees, tool-room employees, and crib attendants, truckers, stock-chasers, stock-men, and all other storeroom and stockroom employees; and exclud-ing all office and clerical employees, employees of sales, accounting,personnel, and industrial relations departments; superintendents, andassistant superintendents, general foremen, foremen, and assistantforemen, and all other employees acting in a supervisory capacity orhaving the right to hire or discharge ; time-study men, plant protec-tion (which shall include fire patrol employees), chief engineers; andfurther excluding all production estimating, and planning engineers,draftsmen, detailers, chemists, metallurgists, timekeepers, cooperativestudents,, professional employees, who are receiving training, andkitchen and cafeteria employees, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9,(a)of the Act, International Union, United Automobile, Aircraft & Agri-cultural Implement Workers of America, affiliated with the Congressof Industrial Organizations, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.